Citation Nr: 1022960	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  94-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Diane E. Sapp, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 
1983 and from January 1986 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) and Board remand.  

In a January 2007 decision, the Board denied entitlement to 
the above-captioned issue on appeal.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  The January 2007 Board decision 
with regard to the above-captioned issue was vacated and 
remanded by the Court by way of a January 2009 Memorandum 
Decision and May 2010 Order.  An Order of Judgment was 
entered in February 2009.

A letter was sent to the Veteran and his attorney in July 
2009 in which they were given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  In 
October 2009 and November 2009, the Veteran and his 
representative submitted additional evidence to the Board.

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  
The Veteran's claim was originally denied by the RO in 
December 1993, and again by a June 1994 rating decision, a 
May 1994 statement of the case, and supplemental statements 
of the case dated June 1994, January 1995, June 2000, 
February 2004, September 2005, and March 2006.  The RO most 
recently considered the Veteran's claim in a March 2006 
supplemental statement of the case.  In January 2007, the 
Board denied the Veteran's claim for entitlement to service 
connection for a psychiatric disorder, to include PTSD.  
Thereafter, the Veteran appealed the Board's decision to the 
Court.  By way of a January 2009 Memorandum Decision and May 
2010 Order, the Court vacated the Board's January 2007 
decision with regard to the issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD, and 
remanded the issue to the Board for additional reasons and 
bases.  In July 2009, the Board sent the Veteran and his 
representative letter in which they were given 90 days from 
the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  In October 2009 and November 2009, the 
Veteran and his representative submitted additional evidence 
without a waiver of RO consideration.  In January 2010, the 
Board sent the Veteran and his representative a letter to 
determine whether the Veteran wished to waive his right to 
have the RO review his claim with the additional evidence 
which has not yet been considered by the RO.  The Veteran and 
his representative were given 45 days to respond to the 
January 2010 letter.  The Board has not received any response 
to the January 2010 letter, or any other indication that the 
Veteran wished to waive his right to have the RO consider his 
claim with the additional evidence submitted in October 2009 
and November 2009.  Accordingly, the Board must return this 
case to the RO for consideration of the additional evidence 
and the issuance of a supplemental statement of the case.  
See 38 C.F.R. § 19.31 (2009).

Accordingly, the case is remanded for the following action:

The RO must readjudicate the claim on 
appeal with consideration of all of the 
evidence in the Veteran's claims file, 
including the evidence received since the 
March 2006 supplemental statement of the 
case.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


